Citation Nr: 0428158	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946 
and again from April 1948 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The record 
reveals that during a VA examination in March 2002, the 
veteran reported that there was "virtually no limitation to 
his walking or activities at home."  His activities were 
reported to be moderate to heavy according to the approximate 
energy requirements of his selected activities.  The veteran 
stated that he could lift his 14-foot boat and that he played 
18 holes of golf two to three times per week.  

In the veteran's VA Form 9 dated in March 2003, however, the 
veteran reported that he was no longer able to boat, golf or 
do yard work.  Where the veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The Board concludes that in order to comply with 
VA's duty to assist and because the evidence of record with 
regard to the issues on appeal is stale, he is entitled to a 
current VA examination to assess the current severity of his 
diabetes mellitus.  This process is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining all relevant medical records when they 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  The most recent treatment record 
for the veteran's diabetes in the claims folder is dated in 
July 2001 and signed by the veteran's private physician, Dr. 
Thomas.  The Board is of the opinion that it is likely that 
there are further treatment records available from Dr. Thomas 
or a VA Medical Center (VAMC) which may report whether or not 
the veteran's activities are currently regulated.  A remand 
is also required so that VA may provide notice to the veteran 
and attempt to obtain these recent records.  This process is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the importance of obtaining any available 
recent treatment records for his diabetes 
mellitus and ask that he identify any 
medical provider from whom he has 
received such treatment since 2001.  The 
RO should also inform the veteran that he 
may submit these records himself or 
authorize VA to obtain them on his 
behalf, but in any case, attempts to 
obtain identified records should be 
accomplished.  

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected diabetes 
mellitus.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  
Specifically, the examiner should 
determine whether the veteran's 
activities are regulated and, if so, to 
what extent his activities are regulated. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




